ALD-010                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2490
                                       ___________

                           MICHAEL CURTIS REYNOLDS,
                                           Appellant

                                             v.

                            WARDEN VICTORVILLE USP
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                               (D.C. Civil No. 15-cv-00698)
                     District Judge: Honorable Richard P. Conaboy
                      ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   October 8, 2015
           Before: AMBRO, SHWARTZ and GREENBERG, Circuit Judges

                            (Opinion filed: October 16, 2015)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Michael Curtis Reynolds appeals the dismissal of his petition for a writ of habeas

corpus filed pursuant to 28 U.S.C. § 2241. We will affirm.

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         In 2007, a jury in the United States District Court for the Middle District of

Pennsylvania found Reynolds guilty of multiple terrorism-related crimes. The District

Court sentenced him to 360 months of imprisonment. We affirmed, United States v.

Reynolds, 374 F. App’x 356 (3d Cir. 2010), and the United States Supreme Court denied

certiorari. Reynolds later filed a series of pro se motions in his criminal case. The

District Court denied those motions, and we affirmed. United States v. Reynolds, 447 F.

App’x 298 (3d Cir. 2011) (per curiam). While that appeal was pending, Reynolds filed in

the District Court a pro se motion under 28 U.S.C. § 2255. In 2012, the District Court

denied the § 2255 motion as meritless. Reynolds appealed, and we denied a certificate of

appealability. United States v. Reynolds, C.A. No. 12-3580 (order entered Feb. 13,

2013). Reynolds also sought leave from this Court to file second or successive § 2255

motions. We denied those applications. In addition, Reynolds has filed several

unsuccessful petitions in the District Court under 28 U.S.C. § 2241.

       Reynolds filed another § 2241 petition in April 2015.1 He alleged that it was

“physical[ly] impossibl[e]” for him to have “committed an email crime” in Pennsylvania,



1
  Reynolds, who is incarcerated at USP Victorville, initially filed the § 2241 petition in
this Court. The Clerk transferred it to the Middle District of Pennsylvania, see Fed. R.
App. P. 22(a), although the language of § 2241(a) requires that “the court issuing the writ
have jurisdiction over the custodian.” Braden v. 30th Judicial Circuit Court, 410 U.S.
484, 493-95 (1973). We conclude, however, that the interests of justice would not be
served by transferring the petition to the United States District Court for the Central
District of California. See Lorentsen v. Hood, 223 F.3d 950, 953 (9th Cir. 2000) (“[T]he
general rule in this circuit is that the ban on unauthorized second or successive petitions
does not per se make § 2255 ‘inadequate or ineffective.’”); see also Marrero v. Ives, 682
                                             2
that he should not have been “found guilty of a ‘use’ of non-physical drawings that never

left his computer,” that an FBI agent committed perjury at trial, that illegally seized

evidence was used against him at trial, and that he did not receive proper notification of a

possible sentencing enhancement under U.S.S.G. § 3A1.4.2 The District Court dismissed

the § 2241 petition for lack of jurisdiction, concluding that Reynolds failed to

demonstrate that he qualified for relief under § 2255’s safety valve. See In re Dorsainvil,

119 F.3d 245, 251 (3d Cir. 1997). Reynolds appealed.

       We have jurisdiction over the appeal pursuant to 28 U.S.C. § 1291. Our review of

the District Court’s decision to dismiss Reynolds’s § 2241 petition is plenary. See Cradle

v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002) (per curiam). Upon notification

that this appeal would be submitted for possible summary action, Reynolds submitted a

response containing argument in support of his appeal.

        A motion filed under 28 U.S.C. § 2255 in the sentencing court is the presumptive

means for a federal prisoner to challenge the validity of a conviction or sentence. See

Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002). In certain limited

circumstances, a federal prisoner can seek relief under § 2241 in the district of

confinement if the remedy provided by § 2255 is inadequate or ineffective to test the



F.3d 1190, 1193-95 (9th Cir. 2012) (recognizing that “a petitioner generally cannot assert
a cognizable claim of actual innocence of a noncapital sentencing enhancement”).
2
 Although Reynolds also claimed that he is “actually innocent” of violating 18 U.S.C.
§ 922(g)(1), he was not charged with violating that provision.

                                              3
legality of his detention. 28 U.S.C. § 2255(e); see Dorsainvil, 119 F.3d at 249-51. But

we have applied this “safety valve” only in the rare situation where a prisoner has had no

prior opportunity to challenge his conviction for actions deemed to be non-criminal by an

intervening change in law. Okereke, 307 F.3d at 120 (citing Dorsainvil, 119 F.3d at 251).

A § 2255 motion is not “inadequate or ineffective” merely because the petitioner cannot

meet the stringent gatekeeping requirements of § 2255, Okereke, 307 F.3d at 120, or

because the sentencing court does not grant relief, Cradle, 290 F.3d at 539.

       We agree with the District Court that Reynolds’ claims do not fit within the

narrow class of circumstances where a § 2255 motion would be inadequate or ineffective

to challenge his conviction. His claims, some of which are similar those raised in his

direct appeal and § 2255 motion, do not rely on an intervening change in the law that has

rendered the conduct for which he was convicted non-criminal. In support of his petition,

Reynolds cited Apprendi v. New Jersey, 530 U.S. 466 (2000), Alleyne v. United States,

133 S. Ct. 2151 (2013), and United States v. Hull, 456 F.3d 133 (3d Cir. 2006). But to

the extent that those decisions are even relevant to Reynolds’ case, claims based on them

could have been pursued in his direct appeal or § 2255 motion. See United States v.

Burnett, 773 F.3d 122, 136 (3d Cir. 2014) (stating that Alleyne is essentially an extension

of Apprendi). Therefore, Reynolds cannot show that § 2255 was inadequate or

ineffective to raise his arguments. Moreover, we have held that “§ 2255 [i]s not

inadequate or ineffective for [a prisoner] to raise his Apprendi argument.” Okereke, 307
F.3d at 120. Thus, the District Court properly dismissed the § 2241 petition.
                                             4
      For the foregoing reasons, we conclude that the appeal presents no substantial

question. Therefore, we will summarily affirm the District Court’s judgment.3 See Third

Circuit LAR 27.4 and I.O.P. 10.6




3
 Reynolds’ motion to compel the United States Attorneys Office to release documents
under the Freedom of Information Act is denied.
                                           5